Title: John Adams to Abigail Adams, 11 June 1795
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phila. June 11. 1795
          
          I have recd yours of the 10th and a Cordial it was, for I began to be fearful for your health.
          Louisa is a good Girl for writing Such comfortable Accounts from home— I believe the Farm looks well.—
          I am grieved for my Dear Johnny. He must go home with Us for northern Air.
          My Love to all. When I shall get away from this City is uncertain: but I have no hopes of being excused before the End of next Week. The Treaty is of great Extent and Importance and will not be rejected nor adopted without a thorough Examination. I presume every Member will wish for such an Investigation as will enable him to render a Reason for his Vote whether Pro or Con.
          I am as ever
          
            J. A.
          
        